Citation Nr: 0611619	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  02-03 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for maxillary sinusitis, with headaches.

2.  Entitlement to a disability rating in excess of 10 
percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to March 
1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Huntington, West 
Virginia, Regional Office (RO), which denied the veteran's 
claims of entitlement to service connection for a right knee 
disability and entitlement to ratings in excess of 10 and 
zero percent for the service-connected left knee disability 
and maxillary sinusitis, respectively.

The New York, New York, RO notified the veteran of the above 
denial and has maintained jurisdiction over her case 
throughout the pendency of this appeal.

The veteran provided testimony in support of the matters on 
appeal at a hearing held before a hearing officer at the RO 
in April 1999.  A transcript of that hearing has been 
associated with her claims folders.

In October 1999, the RO increased the rating assigned for the 
maxillary sinusitis to the current rating of 30 percent.

In a decision issued in December 2002, the Board denied the 
veteran's appeal of the three matters mentioned above.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In November 2003, 
the Secretary of VA and the veteran's representative filed a 
Joint Motion to Vacate in Part and Remand, asking the Court 
to vacate the denials of the three matters on appeal and 
remand them for further development and readjudication, to 
include appropriate notification, as required by the Veterans 
Claims Assistance Act of November 2000 (the VCAA), as well as 
re-examination of the veteran's knees and sinuses.  The Court 
granted the motion by Order dated in November 2003.

In June 2004, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for the additional development 
set forth in the November 2003 Joint Motion.  The AOJ (in 
this case VA's Appeals Management Center (AMC)) undertook the 
requested development and granted service connection for a 
right knee disability, in a rating decision issued in 
December 2005.  Also in December 2005, the AOJ issued a 
supplemental statement of the case (SSOC), re-adjudicating 
the two remaining issues on appeal and explaining why the 
prior denial was being confirmed.  The AOJ then returned the 
case to the Board for appellate disposition.

The issue of entitlement to a rating in excess of 10 percent 
for a left knee disability is remanded to the RO via the AMC.  
VA will notify the veteran if further action is needed on her 
part.


FINDING OF FACT

The service-connected maxillary sinusitis, with headaches, is 
currently shown to be productive of nasal congestion 
requiring the use of nasal saline spray and antihistamine, 
weekly migraine headaches, and episodes of sinusitis 
accompanied by scabbing, purulent discharge, crusting, and 
epistaxis, once or twice a year.



CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 30 percent for maxillary sinusitis, with headaches, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.97, Part 4, Diagnostic Code 6513 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters-The VCAA

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate her claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must request that the claimant provide 
any evidence in her possession that pertains to the claim.

More recently, the Federal Circuit Court has clarified that 
the VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, No. 05-7157, slip op. at 8 (Fed. Cir. April 5, 
2006) (Mayfield II).

VA fully complied with its Pelegrini II notification duties 
in regards to the veteran's claims for increased ratings by 
means of a letter issued in June 2004.  Thus, the veteran has 
received adequate VCAA notice as described in Pelegrini.  See 
Short Bear v. Nicholson, 19 Vet. App. 341 (2005).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

In Dingess/Hartman, the Court further held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.
      
In the present appeal, the veteran was provided specific 
notice of what type of information and evidence was needed to 
substantiate her claims for increased ratings.  She was not 
provided with notice of the type of evidence necessary to 
establish an effective date or rating for the disabilities on 
appeal.  Notice as to the assignment of an effective date or 
rating is not required in this case because no effective date 
is being assigned by the Board in relation to either of the 
two matters on appeal, including the matter where an 
increased rating has been granted:  Even in that case, it is 
the AOJ, rather than the Board, the VA entity that is 
responsible for assigning the effective date.  The veteran is 
thus not prejudiced by the lack of this element of notice.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
AOJ, the Board must consider whether the veteran has been 
prejudiced thereby).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, at 119-120.  There is no indication in the 
record, nor has the veteran alleged, that the timing 
deficiency in this case resulted in any prejudice to her.  
Moreover, any timing deficiency in this case was cured by the 
issuance of the most recent SSOC, in December 2005, more than 
a year after the issuance of the VCAA letter in this case.  
Mayfield II.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate her 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claims, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claims.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured all identified records pertaining to the 
matters on appeal and has had the veteran examined.  There is 
no suggestion on the current record that there remains 
evidence that is pertinent to either of the matters on appeal 
that has yet to be secured.  Thus, the appeal is ready to be 
considered on the merits.

Applicable legal criteria

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry is not 
to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 8 
Vet. App. 202 (1995)

Additionally, with any form of arthritis, painful motion is 
an important factor of the rated disability and should be 
carefully noted.  The intent of the Schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.

For VA purposes, normal flexion of the knee is from zero to 
140 degrees, while normal extension of the knee is zero 
degrees.  38 C.F.R. § 4.71, Part 4, Plate I.

The Board has considered the entire body of evidence in the 
record, but has placed more emphasis on the more recent 
medical data, specifically, the July 2004 VA joints and sinus 
examination reports and the November 2005 addendum to the 
July 2004 sinus examination report.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) (In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.)

Claim for an increased rating for maxillary sinusitis, with 
headaches

The service-connected maxillary sinusitis is currently 
evaluated as 30 percent disabling under VA's Schedule for 
Rating Disabilities (the Schedule), 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6513. Under these diagnostic criteria, a 
30 percent evaluation is warranted when there is evidence of 
three or more incapacitating episodes (defined as episodes 
that require bed rest and treatment by a physician) per year 
of sinusitis requiring prolonged (i.e., lasting four to six 
weeks) antibiotic treatment, or when there is evidence of 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

DC 6513 of the Schedule also provides for a maximum rating of 
50 percent, following radical surgery with chronic 
osteomyelitis, or when there is evidence of near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, DC 6513.

On VA sinus examination in July 2004, the veteran reported 
that she had almost daily episodes of spontaneous epistaxis 
consisting of mucus and blood which spontaneously stopped.  
She denied trauma, but reported having seasonal allergies, 
for which she took Allegra.  She also reported post-nasal 
drip approximately once a month, as well as sinus and facial 
tenderness and pain, with no nasal discharge.

Fiber optic examination revealed a slightly deviated nasal 
septum to the left.  However, both nasal airways were patent 
towards the nasal pharynx.  Bilateral midline was visible and 
no discharge was seen from within the maxillary "osteom."  
The remainder of the fiber optic exam was within normal 
limits.  The examiner further noted that the veteran had no 
facial or sinus tenderness on examination.  

In the assessment section, the examiner noted that the 
veteran had a history of chronic sinusitis for many years, 
that she did not currently have an acute infection, but that 
she reported nasal congestion and there was some slight nasal 
deviation of the nasal septum to the left, and that it was 
apparent that she had suffered from this condition for many 
years requiring nasal saline spray and antihistamine.

In the addendum to the above report, dated in November 2005, 
a VA Chief of Administrative Medicine indicated that the 
claims folders were available and that the medical records 
were reviewed.  Addressing the questions posed by the Board 
in its June 2004 remand, which centered around the criteria 
for a higher rating, the physician stated that the veteran's 
medical records showed that the veteran had been seen with 
symptoms of sinusitis approximately once a year, that she had 
complained of symptoms that occurred more frequently, with 
headaches once every weeks, and that the episodes of 
sinusitis were manifested by scabbing, purulent discharge, 
crusting, and epistaxis.

The physician also stated that the above episodes occurred 
once or twice per year, based on the medical records, and 
that the evidence had not demonstrated three or more 
incapacitating episodes of sinusitis requiring prolonged 
antibiotic therapy since 2001.  Also, it was noted that there 
was no evidence of chronic osteomyelitis or repeated 
curettage, and that the assessment was that the veteran had 
chronic maxillary sinusitis of a moderate degree.  The 
veteran had migraine headaches that were exacerbated by her 
sinusitis but could occur in the absence of sinusitis and, at 
the time of her July 2004 examination, she did not have an 
acute infection but did show signs of a chronic sinusitis.

The information reported on the July 2004 examination is 
consistent with the rest of the medical evidence of record, 
to include the report of an August 1999 VA sinus examination, 
which only showed complaints of nasal crusting mostly on the 
right side, headaches, recurrent right nasal purulence, and 
an assessment of only minimal nasal obstruction, with right 
chronic maxillary sinusitis

The criteria for a 50 percent disability rating for the 
service-connected maxillary sinusitis are not met, as there 
has been no radical surgery, no evidence of chronic 
osteomyelitis, and no evidence of near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  (In fact, the disability does not even meet some 
of the criteria for the current rating of 30 percent, as it 
has been determined that the disability is not productive of 
three or more incapacitating episodes per year requiring 
prolonged antibiotic treatment, and it is questionable 
whether there are more than six non-incapacitating episodes 
as well.)

In short, the evidence demonstrates that the service-
connected maxillary sinusitis is currently manifested by 
nasal congestion requiring the use of nasal saline spray and 
antihistamine, weekly migraine headaches, and episodes of 
sinusitis accompanied by scabbing, purulent discharge, 
crusting, and epistaxis, once or twice a year.

The Board has also considered whether a rating higher than 
the current rating of 30 percent (specifically, a 50 percent 
rating) may be warranted under DC 8100 of the Schedule, which 
addresses migraine headaches.  For such action to be 
warranted, however, the evidence must show that there are 
very frequent, completely prostrating and prolonged migraine 
attacks productive of severe economic inadaptability.  
38 C.F.R. § 4.124(a), Part 4, DC 8100.  The evidence simply 
does not show that that is the case here.

The Board has refrained from considering assigning separate 
ratings for the service-connected maxillary sinusitis, with 
headaches, under both DCs 6513 and 8100 because such action 
would be a violation of VA's prohibition against pyramiding 
inasmuch as headaches are already accounted for in all 
ratings under DC 6513.  38 C.F.R. § 4.14.

In view of all of the above, the Board concludes that the 
criteria for entitlement to a disability rating in excess of 
30 percent for maxillary sinusitis, with headaches, are not 
met.  The claim has failed and must accordingly be denied.

Additionally, since the evidence is not in relative 
equipoise, the benefit of the doubt doctrine is not of 
application to this matter.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular considerations of the matters on appeal

Finally, there is no evidence that this case presents an 
exceptional or unusual disability picture, with related 
factors as marked interference with employment or frequent 
periods of hospitalization, which would warrant 
extraschedular consideration of either of the claims on 
appeal.  Specifically, it has not been objectively shown that 
the veteran's service-connected maxillary sinusitis, or her 
left knee disability, causes marked interference with 
employment or the need for frequent hospitalization.  
Accordingly, it is not necessary to refer this case to the 
Under Secretary for Benefits, or the Director of the 
Compensation and Pension Service, for extraschedular 
consideration.  See 38 C.F.R. § 3.321(b)(1).


ORDER

A disability rating in excess of 30 percent for the service-
connected maxillary sinusitis, with headaches, is denied.


REMAND

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

In its previous remand the Board asked that the veteran be 
afforded an examination for her left knee disability.  The 
veteran was afforded an examination in July 2004, but the 
examination report did not contain many of the findings asked 
for in the remand.  For instance the Board asked that the 
examiner express an opinion as to the severity of any 
subluxation or instability.  The July 2004 examiner noted 
instability, but did not report its severity.  The examiner 
was asked to report whether there was objective evidence of 
pain on motion, weakness, excess fatigability, or 
incoordination; and to the extent possible to report the 
extent to which these functional factors caused additional 
limitation of motion.  The July 2004 examiner reported the 
veteran's subjective complaints, but did not respond to the 
questions about objective evidence or additional limitation 
of motion.

These findings are needed to rate the disability in 
accordance with the rating schedule.  38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2005).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

The Board regrets that this remand will cause delay in 
deciding this case, and cause inconvenience to the appellant; 
however, the remand is legally required.

Accordingly, this appeal is REMANDED for the following:

1.  Afford the veteran a VA examination 
of her left knee.  The examiner should 
review the claims folder and note such 
review in the examination report or in an 
addendum.

The examiner should note the presence or 
absence of subluxation or instability on 
examination.  If subluxation or 
instability is found, the examiner should 
express an opinion as to its severity.

The examiner should also report the 
ranges left knee flexion and extension in 
degrees.

The examiner should determine whether the 
left knee disability is manifested by 
weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry 
should not be limited to muscles or 
nerves. These determinations should, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, incoordination, or pain on 
motion.

2.  After ensuring that the examination 
report or addendums contain the requested 
findings, re-adjudicate the claim.  If 
the benefit is not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


